OPINION
PER CURIAM.
Following the filing of a Declaration of Taking by the state, the superior court ordered the state to conduct exploratory drilling on the property in question to determine whether it contained gold deposits. We granted review from this order and now reverse it.
A Declaration of Taking must “contain a statement of the amount of money estimated by the plaintiff to be just compensation for the property or the interest in it.” AS 09.55.430(6). The Declaration must be accompanied by a deposit of money in the amount of the estimate of just compensation. AS 09.55.440(a). The responsibility for estimating just compensation lies with the acquiring authority and the estimate is reviewable, if at all, only for bad faith. In re United States, 257 F.2d 844 (5th Cir.) cert. den. 358 U.S. 908, 79 S.Ct. 234, 3 L.Ed.2d 228 (1958); 5 Nichols, The Law of Eminent Domain § 18.7, at 18-391-94 (rev. 3d ed. 1981). Here there is no credible evidence that the state acted in bad faith. The order of the superior court is REVERSED.